Citation Nr: 0522375	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  03-18 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for a prostate 
disorder.  

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to August 1967.  He served in Vietnam from January 
1966 to January 1967.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  Although the RO has in 
effect reopened the claim of service connection for a 
prostate disorder and denied it on the merits, the submission 
of new and material evidence by a claimant to reopen a 
previously denied claim is a jurisdictional prerequisite to 
reexamination of the appellant's claim by the Board, and the 
Board must make this jurisdictional determination prior to de 
novo review of the claim.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The Board has characterized the issue accordingly.

The appeal in the matter of the rating for diabetes was from 
a decision that continued a 20 percent rating previously 
assigned for that disease.  A February 2005 rating decision 
increased the rating to 40 percent, effective in October 
2004.  The veteran has not disagreed with the effective date 
assigned.

There are two further issues addressed in the February 2005 
statement of the case (SOC), notably, entitlement to a 
compensable rating for impotence and entitlement to a higher 
rate of special monthly compensation (SMC) for loss of use of 
a creative organ.  Regarding the first of these, the veteran 
excluded this matter from his June 3, 2003 dated substantive 
appeal, and the reason why the RO has continued to list this 
matter as an issue is not apparent from the record.  This 
matter is not properly before the Board, and will not be 
addressed herein.  Regarding SMC for loss of use of a 
creative organ, such benefit was granted by a February 2003 
rating decision.  In his subsequent notice of disagreement 
(NOD), the veteran claimed that while he was not seeking the 
full 20 %, he believed that his impotence/loss of use of a 
creative organ warranted more than $81 (the SMC amount) 
monthly.  The June 2003 SOC merely informed the veteran that 
he had been granted SMC for loss of a creative organ, and 
discussed the effective date (listing the matter as issue 
#3).  In the June 3, 2003 dated substantive appeal, the 
veteran indicated he was appealing issue #3, but discussed 
the matter no further.  An October 2004 letter to the veteran 
from the RO advised him that the RO was "working" on an 
issue of entitlement to "increased rate of compensation paid 
for special monthly compensation for loss of use of a 
creative organ".  A note following indicated that the rate 
of compensation was set by Congress, and not an appealable 
matter.  The RO then (in February 2005) issued a supplemental 
SOC (SSOC) reiterating this information.  The veteran has not 
presented any arguments that can be construed as a 
substantive appeal in the matter of entitlement to SMC at a 
rate higher than provided by law.  That matter likewise is 
not within the Board's jurisdiction.  See 38 U.S.C.A. 
§ 7105(a).  


FINDINGS OF FACT

1.  An unappealed rating decision in January 1998 affirmed 
prior denials of service connection for a prostate disorder 
based essentially on findings that there was no competent 
evidence linking the veteran's prostatitis and benign 
prostatic hypertrophy (BPH) to his service, and that he was 
not shown to have prostate cancer (which may be service-
connected on a presumptive basis).  

2.  Evidence received since the January 1998 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, i.e., it does not tend to show that 
the veteran's prostatitis or BPH are related to his service 
or that he has prostate cancer, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran's variously diagnosed skin disorders were not 
manifested in service or for many years thereafter, and are 
not shown by any competent evidence to be related to service; 
none of the disorders (to include moles, vitiligo, seborrheic 
keratosis, and folliculitis) is among the listed diseases for 
which service connection may be granted presumptively based 
on Agent Orange exposure.   

4.  The veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities, and has 
complications (neuritis, neuropathy, impotence) that are 
separately compensably rated; however, episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider are not shown.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1998 decision denying 
service connection for a prostate disorder is not new and 
material, and the claim of service connection for a prostate 
disorder (to include prostatitis and BPH) may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

2.  Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).

3.  A rating in excess of 40 percent is not warranted for the 
veteran's diabetes mellitus.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.119; Diagnostic Code (Code) 7913 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The veteran was notified why the claims were denied in the 
February 2003 rating decision and in a June 2003 statement of 
the case (SOC).  An October 2002 letter (before the decision 
appealed), while not specifically mentioning "VCAA," 
informed the veteran what evidence was needed to establish 
service connection (to include "new and material 
evidence"), and of his and VA's respective responsibilities 
in claims development.  While the letter advised the veteran 
that he should submit additional evidence in support of his 
claims within 30 days, it also advised him that evidence 
received within a year would be considered.  Another letter, 
dated in October 2004, and addressing all of the veteran's 
instant claims, while not specifically mentioning "VCAA," 
informed the veteran what evidence was needed to establish 
his respective claims, and of his and VA's respective 
responsibilities in claims development.  It advised him that 
he could take one year to submit evidence in support of his 
claims.  A February 2005 SSOC advised the veteran of the 
increase in the rating of the diabetes to 40 percent, of what 
was needed to establish entitlement to a rating in excess of 
40 percent, and why those criteria were not met.  The veteran 
has had ample opportunity to respond and supplement the 
record after notice was given.  He is not prejudiced by any 
notice timing deficiency.

As to notice content, the October 2004 letter (as well as the 
February 2005 SSOC) advised the veteran what type of evidence 
was needed to establish entitlement to the benefits sought 
(and by inference what the veteran should submit), as well as 
what was lacking.  At page three of the SOC, the veteran was 
requested to provide "any evidence in [his] possession that 
pertains" to the claim.  The February 2005 supplemental SOC 
(SSOC), at page three, cited a similar request.  Theses 
notices were equivalent to advising him to submit everything 
pertinent to his claims.  And in February 2005 he advised 
that he had no further evidence to submit.  Everything 
received to date has been accepted for the record, and 
considered.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private medical 
records.  The veteran has not identified any pertinent 
records outstanding.  Notably also, in a petition to reopen, 
the duty to assist by arranging for an examination or 
obtaining a medical opinion does not attach until the claim 
is reopened.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  VA's 
duties to assist, including those mandated by the VCAA, are 
met.
Factual Basis

In October 1980 the veteran claimed to have been treated 
during service (in September 1966) for an infection of the 
prostate gland on an outpatient basis at Quin Yan.  

Service medical records show that in December 1966 the 
veteran was seen for an acute episode of prostatitis; 8 days 
later, it was noted that all symptoms had cleared, and he 
returned to duty.  The service medical records contain no 
further mention of prostate complaints or findings, and on 
service separation examination in June 1967 there was no 
mention of complaints, findings, or diagnosis of any prostate 
disorder, or of any skin disorder.  

In January 1981  the RO denied service connection for a 
prostate disorder (because such disorder was not found).  The 
veteran did not appeal this decision. 

Service connection was again denied by the RO for a prostate 
disorder in an unappealed rating decision in January 1990.  

An October 1994 private medical record (PMR) shows a 
diagnosis of prostatitis.  An October 1995 PMR includes a 
diagnosis of non-insulin-dependent diabetes mellitus.  A 
March 1996 PMR notes complaints of prostate pain.  A June 
1997 PMR shows that the veteran complained of a history of 
prostatitis dating back to 1965 in Vietnam.  Benign prostatic 
hypertrophy and history of prostatitis was diagnosed.  

The veteran sought to reopen a claim seeking service 
connection for a prostrate condition in July 1997.  

An unappealed January 1998 rating decision denied service 
connection for a prostate disorder, finding essentially that 
any current prostatitis and BPH were not related to the acute 
episode of prostatitis noted in service, and were not 
diseases which could be presumptively service-connected based 
on herbicide exposure in Vietnam.  
November 2000 and February 2001 PMRs show a diagnosis of 
insulin dependent diabetes mellitus, described as 
uncontrolled in February 2001.  

On May 2001 VA diabetes mellitus examination diabetes 
mellitus Type I, insulin dependent was diagnosed.  The 
examiner noted that no clinical evidence of significant 
complications.  Examination revealed no acute or chronic skin 
lesions.  

A July 2001 PMR shows a diagnosis of vitiligo.  

A June 2002 PMR shows a diagnosis of uncontrolled diabetes.

The veteran sought to reopen a claim seeking service 
connection for a prostate disorder in August 2002.  

A September 2002 VA diabetes clinic note shows a diagnosis of 
Type II diabetes mellitus.  Insulin use was noted, as were 
very "rare" hypoglycemic episodes.  Vitiligo and 
unspecified seborrheic dermatitis were listed as other 
medical problems.

On December 2002 VA skin examination the veteran indicated 
that he used topical creams for skin problems, to include 
vitiligo, without any benefit.  The diagnoses included small 
punctate moles about the face and neck dating back to 1992 
and vitiligo of the face, extremities, and genitals.  The 
examiner commented that neither disorder was related to the 
veteran's diabetes mellitus.  A January 2003 addendum to the 
December 2002 examination report notes that there was no 
mention of moles or vitiligo in the veteran's military 
medical records.  The examiner opined that neither the moles 
nor the vitiligo was due to Agent Orange exposure.  

A March 2003 VA progress note shows that the veteran's 
diabetes mellitus required a restricted diet and insulin.

An April 2004 VA progress note reports that examination 
revealed generalized vitiligo.  A May 2004 VA dermatology 
consult consultation sheet shows diagnoses of vitiligo, 
seborrheic keratosis, and folliculitis.  An August 2004 VA 
progress note shows diagnoses of vitiligo and xerosis.

On October 2004 VA diabetes mellitus examination it was noted 
that the veteran took insulin twice daily in treatment of the 
disease.  The veteran indicated that he followed a diabetic 
diet, and that he could not exercise due to leg pain.  
Insulin dependent diabetes mellitus, very poorly controlled 
was diagnosed.  

A January 2005 VA outpatient treatment record shows that the 
veteran was provided with education materials about "PSA" 
(prostate-specific antigen) testing and its risks and 
benefits.  

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Certain diseases associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
an enumerated disease who, during active service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.  VA, under the authority of the Agent Orange Act of 
1991, has determined that a presumption of service connection 
based on exposure to herbicides in the Republic of Vietnam 
during the Vietnam era is not warranted for disorders which 
are not enumerated by regulation.  See 61 Fed. Reg. 41442 
(1996); 64 Fed. Reg. 59232, 59236-37 (1999).  

In order to establish service connection for the claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  However, under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

The VCAA (in part) revised 38 C.F.R. § 3.156(a), which 
defines "new and material evidence," effective for claims 
filed on and after August 29, 2001.  The instant claim to 
reopen was filed after that date, and the new criteria apply.  
Under the amended 38 C.F.R. § 3.156(a), "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 to the symptoms shown.  The percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from the disability being rated in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings shall be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Diabetes mellitus is rated under Code 7913, which provides 
that a 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, restricted 
diet, and regulation of activities with [emphasis added] 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus [emphasis added] 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Code 7913.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, the 
statements must be viewed in conjunction with the objective 
medical evidence (as required by the rating criteria).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis

New and Material Evidence -- Prostate Disorder

The January 1998 rating decision which denied service 
connection for a prostate disorder was not appealed, and is 
final.  38 U.S.C.A. §§ 7105.  That decision found that the 
veteran's current prostatitis and BPH were unrelated to the 
acute prostatitis he had in service, and noted that 
prostatitis and BPH were not Agent Orange presumptive 
diseases and that the veteran did not have prostate cancer, 
which is an Agent Orange presumptive disease.  

New and material evidence must be received in order for the 
claim to be reopened.  In the circumstances of this case, for 
evidence to be new and material, it would have to be evidence 
not previously of record that shows or tends to show that the 
veteran's prostatitis and/or BPH are related to his service, 
or that he has another prostate disease (such as cancer) 
which is related to service.  

Additional evidence received since January 1998 consists 
essentially of private and VA treatment records, and several 
VA examination reports.  None of this medical evidence shows 
treatment for or a diagnosis of a prostate disability.  One 
isolated January 2005 VA medical record shows that the 
veteran was provided medical information pertaining to a 
prostate-specific antigen test; it did not include any 
complaints, findings, or diagnosis of a prostate disorder.  
The medical evidence, private and VA, is "new" only in the 
sense that none was previously of record.  No evidence 
received since January 1998 relates to the unestablished fact 
necessary to substantiate the claim or raises a reasonable 
possibility of substantiating the claim.  Regarding the 
veteran's own assertions that he has a prostate disorder due 
to exposure to Agent Orange in Vietnam (see, for example, 
March 2003 notice of disagreement (NOD)), such lay statements 
are not competent evidence inasmuch as opinions regarding 
such matters require medical expertise, and laypersons lack 
such expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, the additional evidence received is not 
material, and the claim may not be reopened.   

Service Connection for a Skin Disorder

The veteran claims he has a skin disorder(s) directly 
attributable to his exposure to Agent Orange in Vietnam.  See 
March 2003 NOD.  It is noteworthy at the outset that a skin 
disorder enumerated in 38 C.F.R. § 3.309(e) (to include 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda) has not been diagnosed; 
consequently, presumptive service connection for such disease 
based on exposure to Agent Orange in the Republic of Vietnam 
during the Vietnam era is not warranted.  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met, as several skin disorders, to include vitiligo, 
seborrheic dermatitis and keratosis, moles, and xerosis have 
been diagnosed.  The further two requirements that must be 
satisfied to establish entitlement to service connection for 
a claimed disability (here the variously diagnosed skin 
disorder) are:  Evidence of disease or injury in service and 
competent evidence of a nexus between the current disability 
and the disease or injury in service.  The veteran's service 
medical records are silent for skin complaints, 
abnormalities, or treatment.  Consequently, service 
connection for a skin disorder based on a finding that such 
disability was first manifested in service and persisted is 
not warranted.  The earliest competent (medical) evidence of 
a skin disorder is in 2001.  There is no objective evidence 
of a skin disorder prior to that time.  Notably, an extensive 
lapse of time between service separation (1967) and the 
earliest documentation of current disability (2001) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
While service connection may be established by affirmatively 
showing (by competent evidence) that a claimed disability is 
somehow related to service, here there is no competent 
relating any currently diagnosed skin disorder to the 
veteran's service.  In fact, the December 2002 VA examiner 
expressly opined that the veteran's skin disorders were 
unrelated to Agent Orange or to any incident of service (and 
specifically service in Vietnam).  The veteran's own 
statement to the effect that he acquired a skin disorder as a 
result of exposure to Agent Orange in service cannot by 
itself establish that this is so.  As a layperson, he is not 
competent to opine regarding the etiology of a disease.  See 
Espiritu, supra.  

Finally, as the veteran has established service connection 
for a disease (diabetes) which is known to have skin 
complication, secondary service connection is for 
consideration.  38 C.F.R. § 3.310.  However, the December 
2002 VA examiner expressly opined that the skin disorders 
then noted were unrelated to the veteran's diabetes.  There 
is no competent evidence to the contrary.

The competent evidence of record does not support any 
plausible theory of entitlement to this benefit sought.  The 
preponderance of the evidence is against this claim.  Hence, 
it must be denied.

Increased Rating for Diabetes Mellitus

At the outset, it is noteworthy that the veteran has been 
found to have complications of diabetes 
(neurologic/impotence) which are separately rated.  The 
ratings for such complications are not at issue herein.  
Furthermore, the evidence does not show further complications 
that would be separately ratable.  

To warrant the next higher, 60 percent, rating for diabetes, 
the evidence must show that the disease requires insulin, 
restricted diet, and regulation of activities with [emphasis 
added] episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus [emphasis 
added] complications that would not be compensable if 
separately evaluated.  

Here, it is clearly shown that the veteran's diabetes 
requires insulin, restricted diet and regulation of 
activities.  However, such manifestations are required for 
the 40 percent rating currently assigned.  What distinguishes 
the 40 percent rating from the next higher 60 percent rating 
are the further requirements of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice monthly visits to a diabetic care provider plus 
complications that would not be compensable if separately 
rated.  Here, the veteran clearly has disability that 
satisfies (and exceeds) the second part of these additional 
requirements.  He has complications that are separately 
compensably rated.  However, it is not shown that he has had 
episodes of ketoacidosis or hypoglycemic reactions that 
required hospitalization or twice monthly diabetic care 
provider visits.  Rare hypoglycemic episodes have been noted, 
but neither hospitalization nor twice-monthly care provider 
visits are shown.  

The criteria for a 60 percent rating for diabetes are neither 
met nor approximated.  Consequently, a rating in excess of 40 
percent is not warranted for the veteran's diabetes.  


ORDER

The appeal to reopen a claim of service connection for a 
prostate disorder is denied.

Service connection for a skin disorder is denied.  

A rating in excess of 40 percent for diabetes mellitus is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


